Citation Nr: 1809436	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's prior Board hearing request was withdrawn in May 2016.


FINDING OF FACT

In a written statement received in February 2018, prior to a Board decision, the Veteran's representative requested withdrawal of the appeal currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.

In a May 2016 telephone call, the Veteran expressed his intent to withdraw the instant appeal.  In a written statement received in February 2018, the Veteran's representative indicated that the Veteran is satisfied with the rating decision and wishes to withdraw his appeal that is currently before the Board.  See 38 C.F.R. § 20.204(a).  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


